Citation Nr: 1208048	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, to include as due to service-connected bilateral pes planus and dermatophytosis.  

2.  Entitlement to service connection for peripheral neuropathy, to include as due to service-connected bilateral pes planus and dermatophytosis.

3.  Entitlement to an increased rating in excess of 10 percent for bilateral pes planus.  

4.  Entitlement to a compensable rating for bilateral dermatophytosis.  

5.  Entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied entitlement to service connection for peripheral vascular disease and peripheral neuropathy, denied entitlement to an increased rating for bilateral pes planus and bilateral dermatophytosis, and denied entitlement to TDIU.

The Veteran and his spouse provided testimony before the undersigned at the RO in August 2011.  A transcript is of record.  

In August 2011 the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The issues of entitlement to an increased rating for pes planus and dermatophytosis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current peripheral vascular disease is not the result of a disease or injury in service and is not proximately related to service-connected pes planus or dermatophytosis.  

2.  The Veteran's current peripheral neuropathy is not the result of a disease or injury in service and is not proximately related to service-connected pes planus or dermatophytosis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral vascular disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in March 2009, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was informed that he should submit all relevant evidence in his possession in the March 2009 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the March 2009 letter.  





The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded VA examinations or medical opinions in response to his claims.  As discussed below, he has not asserted, and the evidence does not otherwise suggest that peripheral vascular disease or neuropathy are directly related to service.  He contends that those conditions are secondary to service connected disabilities.  There is no evidence other than his assertion to support this contention.  The United States Court of Appeals for the Federal Circuit has held that a veteran's assertion that one condition was caused by another, was insufficient, by itself, to trigger VA's duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Accordingly, the duty to provide an examination has not been triggered in this case.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Because the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

In any event, during the August 2011 Board hearing, the Veteran was asked about relevant treatment and was advised that evidence demonstrating a link between each currently diagnosed disability and service or evidence that the disability was proximately related to a service-connected disability was necessary to substantiate the claim.  The Bryant requirements were thus met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The record clearly established current peripheral vascular disease and peripheral neuropathy.  

Service treatment records do not demonstrate any complaints, treatment, or diagnoses of peripheral vascular disease or peripheral neuropathy; nor has the Veteran asserted that either disability was present during service.  

Rather, the Veteran contends that each disability was incurred as a result of service-connected bilateral pes planus or dermatophytosis.  This is something that would not be capable of lay observation.  It would require medical expertise to say that peripheral neuropathy or vascular disease was caused by the service-connected disabilities, as opposed to some other condition.  

In fact, in a March 2009 treatment record Dr. T.M. noted the Veteran's family history of diabetes, stated that he was also at risk to develop the disease, and explained that one could have neuropathic symptoms for eight to nine years before becoming overtly diabetic.  He thereby suggested the possibility that the peripheral neuropathy was related to a cause other than that suggested by the Veteran.

In any event, there is no evidence that the Veteran has the medical expertise necessary to opine as to the causes of the current peripheral neuropathy or vascular disease.  Accordingly, his opinion on this matter does not constitute competent evidence.  38 C.F.R. § 3.159(a).

During the Board hearing, Veteran acknowledge that a medical professional had never told him that his peripheral vascular disease or peripheral neuropathy were linked to service or to his service-connected disabilities.  The undersigned explained that this was a medical question requiring the opinion of a medical expert.  The Veteran stated that he would attempt to obtain such medical evidence; however, no opinion has been submitted.  The record currently contains no competent evidence that the peripheral neuropathy or vascular disease is related to the service connected disabilities.

Given the lack of competent evidence linking the claimed disabilities to service or a service connected disability, the evidence is against a nexus between the current peripheral vascular disease or peripheral neuropathy and service or his service-connected pes planus or dermatophytosis.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for peripheral vascular disease is denied.  

Entitlement to service connection for peripheral neuropathy is denied.  


REMAND

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

During the Board hearing, he stated that his bilateral pes planus was symptomatic and had worsened since his last VA examination in March 2009, where pes planus was found to be asymptomatic.  He also stated that he misunderstood the examiner when he was asked about his skin disability and that he did not intend to refuse the examination.  

Therefore, the Veteran must be provided with a new VA examination to assess the current severity of his service-connected bilateral pes planus and service-connected bilateral dermatophytosis.  

The Court has held that a TDIU is an element of all appeals involving an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The Veteran reported that he retired from his last position as a truck driver due to trouble with his feet and that he was now unable to work due to his service-connected foot disabilities. 

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. 38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The Veteran became unemployed subsequent to the March 2009 VA examination and the record does not contain an explicit opinion as to whether the Veteran's unemployment is attributable to his service-connected disabilities or whether those disabilities would preclude all gainful employment.  Therefore, upon remand, the examiners are requested to provide such an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the evidence needed to substantiate a claim for TDIU and ask him to complete a formal application for that benefit.

2.  The Veteran should be scheduled for a VA examination to determine the current severity of his bilateral pes planus.  The examiner should review the claims file and note such review in the examination report or in an addendum.  

The examiner should report all current findings related to bilateral pes planus and provide an opinion as to the current severity of the disability.  

The examiner should specifically note whether there is objective evidence of marked or pronounced deformities, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances on one or both feet.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history and his current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

The examiner should provide an opinion as to whether bilateral pes planus alone, or in combination with his bilateral dermatophytosis, would prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.

2.  The Veteran should be scheduled for a VA skin examination to determine the current severity of his bilateral dermatophytosis.  The examiner should review the claims file and note such review in the examination report or in an addendum.  

The examiner should report all current findings related to bilateral dermatophytosis, including the symptoms, the coverage area, and description and location of any related scars.  The examiner must also describe any functional impairment caused by the disability.    

The examiner should provide an opinion as to whether bilateral dermatophytosis, or in combination with his bilateral pes planus, would prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.

3.  The agency of original jurisdiction should review the examination reports to ensure that they contain the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


